Citation Nr: 1211935	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 2000.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Boise, Idaho that denied service connection for hypertension.

The Veteran was afforded a hearing in June 2008 before the undersigned Veterans Law Judge sitting at Boise, Idaho.  The transcript is of record.  


FINDINGS OF FACT

1.  During service, the Veteran was shown to have blood pressure readings that included 138/96 in July 1983, 140/100 and 130/100 in April 1987, 153/101 in February 1990, 140/96 and 170/96 in February 1997, 150/102, 156/96, 138/100 and 187/107 in April 1997, 152/106 in March 1998, 144/98 in September 1999, 161/92 in October 1999, etc.; hypertension was noted in service.  

2.  Hypertension is attributable to service.


CONCLUSION OF LAW

Hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304. (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  Therefore, in view of the Board's favorable decision and full grant of the benefit sought on appeal, further assistance is unnecessary to aid the appellant in substantiating the claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background

On examination in July 1979 for entrance into service, the Veteran's blood pressure was 128/82.  The following blood pressure readings were subsequently obtained:  September 1980 - 144/98, January 1981 - 124/80, February 1981-120/98, August 1981 - 118/74 and 128/86, September 1981 - 120/80, November 1981, 120/75 and 122/84, and December 1981 - 120/80 and 124/82.  On periodic examination in July 1983, a blood pressure reading of 138/96 was shown.  A blood pressure reading in June 1983 was 118/72, October 1983 - 100/60, June 1983 - 120/70 and 114/62, July 1983 - 126/80, and April 1984 - 124/80.  The appellant sought emergency treatment for back pain in August 1986 and had a blood pressure of 140/90.  In April 1987, a blood pressure reading of 140/92 was shown.  The Veteran was seen in again April 1987 for fever of 102 degrees and headache and was noted to have blood pressure of 140/100.  A question of viral illness was noted.  He was seen on an emergency basis on another occasion in April 1987 for symptoms that included sore throat diagnosed as tonsillitis.  A blood pressure of 130/100 was shown.  Follow-up for high blood pressure in April 1987 disclosed a blood pressure reading of 124/90.  It was reported that several blood pressure readings were not indicative of elevated blood pressure.  The examiner noted that no treatment was given and that the Veteran was well at that time.  Routine blood pressure monitoring during April 1987 disclosed diastolic readings of predominantly 90 or more, including two consecutive days when it was 104 and 100.  On a June 1988 examination for military school purposes, blood pressure was 129/79.  The Veteran was seen as an emergency patient in February 1990 for a bad cough and was noted to have a blood pressure of 153/101.  Following evaluation, the assessments were upper respiratory infection and hypertension.  A physical examination dated in May 1993 showed a blood pressure of 120/68.  On periodic examination in May 1993, blood pressure was 120/76.  

The Veteran was seen for abdominal pain in June 1994 where a blood pressure reading of 128/96 was noted.  Subsequent blood pressure readings in October 1994, March 1995, and April 1995 were 130/88, 123/67, and 124/63, respectively.  In December 1995, the Veteran's blood pressure was 129/79 and 151/87.  In March and April 1996, blood pressure readings of 132/78 and 132/69 were shown.  The Veteran sought treatment for low back pain in February 1997 and was noted to have blood pressure readings of 140/96 and 170/96.  He was treated for knee pain in April 1997 and blood pressure readings of 150/102 and 156/96 were recorded.  Records dated in April 1997 indicate that the Veteran was told to come in for a blood pressure check.  At that time, a blood pressure reading of 187/107 was noted for the left arm.  A physical examination was performed.  It was reported that he smoked a pack of cigarettes a day, and that alcohol consumption was from a six to twelve-pack a day.  The Veteran related that his last drink had been two weeks before.  During the evaluation, blood pressure readings were 138/100 in the right arm and 130/98 for the left.  An assessment of stage I-II hypertension was recorded.  It was discussed with him that he needed discontinue tobacco and alcohol use.  It was suggested that blood pressure might be elevated due to alcohol withdrawal, and that he would be checked daily for the rest of the week.  The clinician indicated that if elevated blood pressure readings persisted, medication versus non-pharmacy treatment would be considered.  On follow-up in May 1997, blood pressure was 155/76.  An assessment of borderline hypertension was rendered.  It was noted that blood pressure was within normal range that week but previous values were elevated.  The Veteran was once again advised to discontinue tobacco and alcohol.  In June 1997, blood pressure readings of 164/80 and 159/74 were shown.  In October 1997, a blood pressure reading of 150/92 was obtained.  Blood pressure readings of 152/89 and 142/88 were obtained in November 1997.  The Veteran was treated for sinusitis in February 1998 and was noted to have a blood pressure of 160/100.  Blood pressure was monitored three times between March 3rd and 6th 1998 with right arm descending readings of 152/106, 138/92 and 148/84 and left arm descending readings of 150/106, 138/90, and 150/96.

In February 1999, a blood pressure notation of 140/74 was shown.  In June 1999, a blood pressure reading of 139/85 was obtained.  July 1999, clinic records showed blood pressure readings of 132/86 and 130/82.  In August 1999, a blood pressure reading of 131/83 was reported.  The appellant was seen in September 1999 with complaints of a spreading rash on the stomach.  A blood pressure of 144/98 was noted.  He sought treatment for postoperative headaches in October 1999 following septoplasty.  A blood pressure reading of 161/92 was recorded.

A Report of Medical Assessment dated in July 1999 noted that the appellant had hypertension between 1988 and 1989 but was currently normotensive and on no medication.  The examining official's comments on the Report of Medical History dated in August 1999 referred to hypertension but related that the appellant was currently normotensive.  On an undated retirement examination report, it was noted that there was a history of mild hypertension but the appellant was currently normotensive.  

The Veteran underwent a VA general medical examination in November 2000.  The examiner referred to an August 1999 service clinical record in which it was noted that he had a history of mild hypertension but was presently normotensive.  It was reported that the Veteran did not receive treatment for hypertension.  The examiner related that blood pressure readings in the service treatment records disclosed blood pressure readings ranging from 148/84 to 152/106.  It was noted that blood pressure readings at present were from 132/82 to 138/90.  A pertinent assessment of "hypertension not found" was recorded.  

Post service VA outpatient records dating from July 2001 reflect that the Veteran's blood pressure readings were 124/74 in that month, 135/84 in November 2001, 132/79 in December 2001, 126/84 in March 2002, and 118/84 in September 2002.  In February 2003, an outpatient clinic note stated that "I rec'd you[sic] message regarding your blood pressure readings.  Normal blood pressures should <140/<85.  Yours are slightly higher that."  The appellant was encouraged to watch his diet, exercise on a regular basis and report back if blood pressures continued to be elevated.  The Veteran's blood pressure was taken in June 2004 and was shown to be 139/77.  In July 2005, blood pressure was 128/81.  

Records dated in February 2006 from the Mountain Home Air Force Base medical clinic reflects that the Veteran had been seen the previous month for a two-week history of lightheadedness, and was noted to have an elevated blood pressure for which he was placed on hydrochlorothiazide.  The Veteran related that he had a history of high blood pressure.  He was prescribed on Lisinopril in March 2006.  A diagnosis of essential hypertension was recorded. 

A statement was received in May 2007 from R. Todd, Maj. USAF, MD, of Mountain Home AFB who wrote that he had reviewed the Veteran's medical records.  It was opined that it was plausible that the appellant had pre-hypertension prior to retiring from service.  It was noted that as several readings were related to visits when he was seen for pain, "I can see that the increase would be attributed to this."

The Veteran was afforded a review of record by a VA examiner in September 2009 to address whether hypertension was manifested during service.  The examiner indicated that the claims folder was reviewed.  An extended clinical history that included a long listing of blood pressure readings during service was provided.  Following recitation of the evidence, the examiner's impression indicated that it was plausible that the Veteran had pre-hypertension blood pressure readings during active duty as he was monitored multiple times and had elevated blood pressures.  It was noted that his providers identified several co-morbidities while being seen that included injuries with pain, alcohol consumption, smoking, and illness.  The examiner stated that after reviewing the blood pressure readings during service, the Veteran less likely than not met the criteria for hypertension using the JNC VI guidelines "...as he had normal blood pressure during blood pressure monitoring and annual examination and abnormal blood pressures as noted during illness and injury and it appears he made no effort to make any changes to decrease his risk factors to improve his blood pressure."

The claims folder was sent back to the examiner for clarification.  In an addendum dated in May 2010, the examiner stated that per review of the progress notes, the Veteran was not taking any medication for blood pressure control.  It was opined that his hypertension was not manifested during his first years post military separation and that it was less likely than not that his blood pressure met the criteria for a diagnosis of hypertension manifested during his initial year after separation from service.  

Legal Analysis

The Veteran asserts and presented testimony to the effect that hypertension is of service onset.  Review of the extensive service treatment records reflects that blood pressure readings were obtained on numerous occasions during active duty and demonstrate highly divergent readings over the course of his long military career.  The Board observes that although blood pressures readings were within normal ranges for extended periods, the service treatment records are also replete with reading that were elevated to extremely high at times, including 187/107 in April 1997 and 152/106 in March 1998.  Inservice clinical personnel diagnosed hypertension in February 1990 and April 1997.  Following a course of blood pressure monitoring that disclosed a number of diastolic blood pressure readings of predominantly 90 or more, an assessment of borderline hypertension was diagnosed in May 1997.  The examining officials at service discharge in 1999 indicated that although the appellant was normotensive at that time, there was a history of high blood pressure during active duty.

The post service record reflects that hypertension was not found on post service VA examination in 2000, nor were VA treatment records definitively indicative of such until early 2006 when the appellant was placed on medication.  Although a VA examiner has opined that hypertension was less likely than not related to service, she did concede that it was plausible that the Veteran had pre-hypertension during active duty, as did the physician at Mountain Home Air Force Base.  The Board's review of the evidence indicates that the later onset of essential hypertension is suggestive of the waxing and waning pattern of elevated blood pressure readings that was established during active service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).  In view of such and under the circumstances, the Board resolves the benefit of the doubt in favor of the Veteran by finding that hypertension was manifested in service for which service connection is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


